Citation Nr: 0517478	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  03-04 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for a low back disability.  

The Board notes that service connection for a low back 
disability was previously denied by the RO in September 2000, 
notice of which was provided that same month.  Pursuant to 
§7(b) of the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) the case is reconsidered 
without regard to finality of the September 2000 RO denial.  
See 38 C.F.R. § 3.104 (2004).

This case was previously before the Board in August 2004, at 
which time it was remanded for additional development of the 
record.  As the requested actions have been accomplished, the 
case is again before the Board for appellate consideration.


FINDINGS OF FACT

1.  The veteran's in-service complaints of back pain were 
acute and transitory and resolved without residual 
disability.

2.  A low back disability was initially demonstrated many 
years following service, and there is no competent medical 
evidence to relate it to service.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service, nor may arthritis be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. § 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. § 3.303(b), 3.307, 3.309 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West. 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in February 2001 
apprised the appellant of the information and evidence 
necessary to substantiate his claim, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any evidence 
in his possession that pertains to the claim.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the appellant as required by Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  Since VCAA notice was provided to the 
appellant prior to the initial RO adjudication denying the 
claim, the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records and post service private 
and VA medical records.  The appellant has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the appellant's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to the 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Factual background

The service medical records disclose that the veteran was 
seen in October 1968 for a kidney problem.  It was noted that 
he had a long history of low back pain, and a one-month 
history of bilateral flank aching.  An examination revealed 
slight bilateral paraspinal muscle spasm.  Range of motion of 
the back was intact.  The impression was low back pain, 
muscular origin.  On a report of medical history in September 
1969, at the time of the separation examination, the veteran 
related a history of back trouble.  On the separation 
examination in September 1969, a clinical evaluation of the 
spine was normal. 

Magnetic resonance imaging of the lumbar spine at a private 
facility in July 1998 revealed a moderately large central 
posterior disc protrusion at the L3-L4 disc level.  

One page of a report from a private physician dated in 
September 2001, is of record.  The physician related that the 
veteran had symptoms of lumbar radiculopathy.  

In a statement dated in June 2002, a private physician noted 
that the veteran had a history of lower back pain, dating to 
the early 1990's.  It was reported that his symptoms became 
much worse in February 1996 while at work.  It was stated 
that over the next two years, the veteran had several re-
injuries, each time causing exacerbation of low back pain and 
muscle spasm.  The veteran ultimately underwent a laminectomy 
and disc excision in October 2001.

The veteran was afforded a VA examination of the spine in 
August 2004.  The examiner stated that she reviewed the 
claims folder and the available medical records.  The veteran 
reported that he initially injured his back in January 1967 
when he fell into a trench and landed on his back, and heard 
it pop.  He asserted that he went to sick call and was given 
medication.  He maintained that he again hurt it when he was 
in Arizona and continued to have the same problems. He 
related that he was given ultrasonic treatment at that time.  
He claimed that he continued to have the same problems after 
service and saw some physicians after that, but that he did 
not specifically remember if he saw them for back pain.  The 
veteran also stated that he hurt his back in 1996 while 
working for a private employer.  He noted that he continued 
to have problems until he had surgery in 2001.  

Following an examination, the impression was degenerative 
joint disease of the lumbosacral spine, status post 
laminectomy with limitation in function because of pain, 
moderate.  The examiner commented that after reviewing all 
the medical records, there were no service records indicating 
an injury in basic training.  She noted that there were no 
records from the time the veteran left service until after 
the 1996 work-related injury.  She concluded that given the 
absence of any medical records for almost 25 years, it was 
her opinion that it was not likely that the veteran's 
currently diagnosed low back disability had its onset in 
service or is otherwise related to service.  

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Where a veteran served 90 days or more during a period of 
war, and arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges that the veteran was seen on one 
occasion in service for low back pain.  Although the veteran 
was seen in October 1968 and found to have muscular low back 
pain, there is no further reference in the service medical 
records to any complaints or findings pertaining to the low 
back.  There is no objective evidence in the service medical 
records to support his allegation that he sustained a back 
injury that required treatment.  The Board observes that 
while he did report back problems at the time of the 
separation examination, no abnormalities of the spine were 
found on the separation examination in September 1969.  
Despite being given ample opportunity to provide information 
pertaining to treatment for his low back following his 
discharge from service, the veteran has failed to do so.  
Indeed, the Board points out that the June 2002 statement 
from a private physician related the onset of the veteran's 
low back pain to the early 1990's.  There are additional 
references in the record to a back injury sustained at his 
place of employment in 1996.  The Board emphasizes that a VA 
physician concluded, based on a review of the entire record, 
that it is unlikely that any current low back disability is 
related to service.  Clearly, the veteran's in-service 
complaint concerning his back was acute and transitory and 
resolved without any residual disability. 

The Board concludes that the medical findings on examination 
are of greater probative value than the veteran's statements 
regarding the etiology of his low back disability.  Since the 
veteran is not a medical expert, he is not competent to 
express an authoritative opinion regarding either his medical 
condition or any questions regarding medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the claim for service connection for a low back 
disability.


ORDER

Service connection for a low back disability is denied.  



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


